DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/8/22 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides new art rejections below necessitated by the current amendments. An additional arguments pertaining to §101 is addressed below.
“In view of these amendments, the Applicant submits that the acts of "identifying data indicative of a user interest, wherein the data includes inputs provided by the user through at least one input device" and "identifying, for the user, at least one course recommendation based on the data indicative of the user interest" by their very nature require interaction with computing elements, such as a processor and an input device. Moreover, they require interaction that is beyond the ordinary capability of a human unassisted by computing tools.” (Remarks at 6-7.)

The Examiner is not persuaded. The Examiner has identified two mental processes in claim 1: the two ‘identifying’ steps The Applicant recites no details (in the independent claims) as to how the ‘identifying’ steps take place. These limitations are broad enough to encompass complicated techniques such as collaborative filtering which would require a computer. (See Unelsrød at p. 12 et seq.) However, they are also broad enough to cover casual mental processes which can be practically performed in the human mind. (Image the following: “I see you like music. Perhaps you’d be interested in a ‘History of Music’ course offered by our university.”) Indeed these very steps have been the province of school and university guidance counselors for at least several decades. The fact that the data used in the method is received through one “input device” and the resulting recommendations are displayed “on a display device” are both insignificant extra-solution activities. Indeed, they are both broad enough to encompass paper as the input/output devices.
For the reasons outlined above, the Examiner maintains the outstanding rejection under §101, and updates the rejection below in view of the Applicant’s current amendments.

Claim Rejections - 35 USC § 101
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a method, which is a process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations identified below each, under its broadest reasonable interpretation, covers performance of the limitation in the mind:
“identifying... data indicative of a user interest;”
this is akin to a human observation or judgment;
“identifying... at least one course recommendation based on the data indicative of the user interest”;
this is akin to a human judgment.
Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality is performed as part of “An electronic method”, the recited electronic element is recited at a high-level of generality such that it amounts to—at most—a mere instruction to apply the exception using a generic computer component.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the only limitation on the performance of the described method is that it must be performed electronically. The claim recites no particular computing components, and even if generic computer components were recited, a statement that the method is performed by computer does not satisfy the test of “inventive concept.” See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347, 2360 (2014).
Claim 1 additionally recites “wherein the data includes inputs provided by the user through at least one user input device”. However, this constitutes insignificant pre-solution activity (i.e. specifying the source of data to be analyzed in the two ‘identifying’ steps.)
Claim 1 also additionally recites “displaying the at least one course recommendation to the user on a display device”. However, this constitutes insignificant post-solution activity (i.e. displaying results generated from previous method steps.)
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to dependent claims 2-20. The additional limitations of the dependent claims are addressed briefly below:
Dependent claim 2 recites “receiving an input from the user associated with the at least one course recommendation”. (Insignificant pre-solution activity, i.e. data input or insignificant person of ordinary skill-solution activity, i.e. subsequent data input).
Dependent claim 3 recites “enrolling the user in a course based on the input received in association with the course recommendation.” (Additional mental process.)
Dependent claim 4 recites “wherein, if the input is a decision to ignore a particular course, then removing that particular course from the display and updating the at least one course recommendation displayed to the user.” (Additional mental process.)
Dependent claim 5 recites “wherein the course recommendation includes identifying a recommended course for that user to enroll.” (Additional details about the abstract ideas performed in parent claim, i.e. specification of output data types.)
Dependent claim 6 recites “wherein the course recommendation includes identifying a course for that user to avoid enrolling in.” (Additional details about the abstract ideas performed in parent claim, i.e. specification of input data types.)
Dependent claim 8 recites “wherein the data input includes an identified user interest.” (Additional details about the abstract ideas performed in parent claim, i.e. specification of input data types.)
Dependent claim 9 recites “wherein the data input includes a user employment objective.” (Additional details about the abstract ideas performed in parent claim, i.e. specification of input data types.)
Dependent claim 10 recites “wherein the data input includes a user educational objective.” (Additional details about the abstract ideas performed in parent claim, i.e. specification of input data types.)
Dependent claim 11 recites “wherein the data input includes an identified social relationship.” (Additional details about the abstract ideas performed in parent claim, i.e. specification of input data types.)
Dependent claim 12 recites “wherein the data associated with the at least one motivation includes inferred data”. (Additional details about the abstract ideas performed in parent claim, i.e. specification of input data types.)
Dependent claim 13 recites “wherein the inferred is based on historical data about the user.” (Additional details about the abstract ideas performed in parent claim, i.e. specification of input data types.)
Dependent claim 14 recites “wherein the inferred is based on behavioral data for that user.” (Additional details about the abstract ideas performed in parent claim, i.e. specification of input data types.)
Dependent claim 15 recites “wherein the at least one motivation includes a plurality of user motivations, and the user motivations are weighted differently.” (Additional details about the abstract ideas performed in parent claim, i.e. specification of input data types, and also the weighting step is an additional mental process.)
Dependent claim 16 recites “wherein the plurality of user motivations are weighted differently depending on whether the user motivations are explicit or inferred.” (Additional mental process.)
Dependent claim 17 recites “wherein the at least one course recommendation is identified based on information received about at least one course.” (Additional mental process.)
Dependent claim 18 recites “wherein the information received about the at least one course includes information manually associated with the at least one course.” (Additional details about the abstract ideas performed in parent claim, i.e. specification of input data types.)
Dependent claim 19 recites “wherein the information manually associated with the at least one course includes at least one of a title and meta-data.” (Additional details about the abstract ideas performed in parent claim, i.e. specification of input data types.)
Dependent claim 20 recites “wherein the information received about the at least one course includes information automatically determined about the at least one course by analyzing data associated with the at least one course.” (Additional mental process.)
Taken alone, the additional elements of the dependent claims above do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 5 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unelsrød (Unelsrød, Hans Fredrik. Design and Evaluation of a Recommender System for Course Selection. MS thesis. Institutt for datateknikk og informasjonsvitenskap, 2011. 56 pages.)
Regarding claim 1, Unelsrød discloses an electronic method for course selection, comprising:
P. 1, sec. 1.2: “The end goal of this thesis is to have developed a recommender system that furthers the state-of-the-art in recommender systems for course selection.”
identifying data indicative of a user interest, wherein the data includes inputs provided by the user through at least one input device;
P. 25: “After we have found the favorite courses for a user, we then extract the features we are interested in from the courses. Initially we decided to use "Course Areas" and "Lecturers". Course area was selected because it is a good indication of the types of courses a user prefers. Lecturer was chosen because studies have shown that a good lecturer is key to how a student feels about a course [Marsh, 1984].” (Emphasis added.)The Examiner notes that the Applicant seems to provide no meaningful restrictions on the scope of the phrase “user interest” in their specification. Therefore, the Examiner interprets this term according to its broadest reasonable interpretation as encompassing the attributes of a users’ favorite courses, as discussed in the passage above.P. 9: “Classmate.no is a website where students can rate and post reviews of all of the courses that NTNU teaches. Classmate is organized into course-pages, one page for each course, see Figure 3.1. Each course-page contains a set of ratings, reviews and all of the static information that the school provides about that course. Each course can be rated on either the total impression of the course, quality of the lectures or the quality of the curriculum. Each review consists of a rating as well as a textual description of the user`s impression of the course.” (Emphasis added.)See also fig. 3.1, illustrating a clickable star diagram where a user can rate a course on a scale of 1-5 stars. The Examiner notes that the course rating data received by the system must inherently be received from an ”input device”. The Examiner notes that the broadest reasonable interpretation of “input device” also encompasses the server hosting the website.See also p. 26: “In order to better explain the recommendations we decided to show the results in groups in the second version. Each category has a header that specifies why the courses were recommended (e.g. "Courses with a professor you seem to like").”
identifying, for the user, at least one course recommendation based on the data indicative of the user interest; and
P. 25: “After we have found the features that the user has shown a preference for, we then and all of the courses that have those features. We then sort the courses in each feature-category by the total rating they have on Classmate, and present the highest ranked courses in each feature-category as the recommendations.” (Emphasis added.)PP. 24-25: “CB recommendations, as previously discussed, are based on similarities between items (i.e. courses) and the preferences of the user (either explicit or implicit). We could potentially look at any of the information we have on a course. [List follows.] Units, Grade Type (Letter Grade or Pass / Fail), Term, Lecture Hours, Practice Hours, Extra Hours, Language, Lecturers, Responsible Unit, Course Areas, Description, Learning Goal, Obligatory Activities, Prerequisites, Preexisting Knowledge, Course Material, Unit Reduction, Exam (type, percentage of grade, aids and date)”.
displaying the at least one course recommendation to the user on a display device.
P. 27, fig. 4.1: Screenshot of the course recommender system.

Regarding claim 2, Unelsrød discloses its further limitation further comprising receiving an input from the user associated with the at least one course recommendation.
P. 26: “For the content based recommendations we show the reason for a course being recommended in plaintext, for example if a course is recommended because the user has shown a preference for courses with "Person X" as lecturer, we say "Course Y is recommended because you have shown a preference for courses lectured by Person X””Also, p. 9, fig. 3.1: Screenshot of course page on Classmate where users can rate classes through the interface.

Regarding claim 5, Unelsrød discloses its further limitation wherein the course recommendation includes identifying a recommended course for that user to enroll.
P. 23: For our purposes precision is most important, we do not plan on presenting the user with an exhaustive list of options, the goal of our system is to give good and unexpected suggestions.See also p. 27, fig. 4.1: Screenshot of the course recommender system

Regarding claim 8, Unelsrød discloses its further limitation wherein the data input includes an identified user interest.
P. 18: ‘Interest’ and “Career goal” as course selection criteria.P. 26: “In order to better explain the recommendations we decided to show the results in groups in the second version. Each category has a header that specifies why the courses were recommended (e.g. "Courses with a professor you seem to like").”

Regarding claim 9, Unelsrød discloses its further limitation wherein the data input includes a user employment objective.
P. 18: “Career goal” as course selection criteria.

Regarding claim 10, Unelsrød discloses its further limitation wherein the data input includes a user educational objective.
P. 18: ‘Prerequisite’ (i.e. “The course might be a prerequisite to a course or degree specialization”), ‘Interest’ and “Career goal” as course selection criteria.

Regarding claim 11, Unelsrød discloses its further limitation wherein the data input includes an identified social relationship.
P. 10: “In order for a user to get an account they had to have both a Facebook account and an '@stud.ntnu.no' email address. Having such strict requirements on user accounts was done to make it harder for spammers/trolls to get access. Requiring that all users connect their Facebook account also means that we have a social graph between the users, without them having to enter all of their friend relationships all over again.” (Emphasis added.)

Regarding claim 12, Unelsrød discloses its further limitation wherein the data indicative of the user interest includes inferred data.
P. 26: “In order to better explain the recommendations we decided to show the results in groups in the second version. Each category has a header that specifies why the courses were recommended (e.g. "Courses with a professor you seem to like"). The categories are sorted by how well people liked the results from that category during the evaluation.”

Regarding claim 13, Unelsrød discloses its further limitation wherein the inferred data is based on historical data about the user.
P. 26: “In order to better explain the recommendations we decided to show the results in groups in the second version. Each category has a header that specifies why the courses were recommended (e.g. "Courses with a professor you seem to like").” Here, recommendations are generated based on past (historical) ratings of courses with a particular professor.

Regarding claim 14, Unelsrød discloses its further limitation wherein the inferred is based on behavioral data for that user.
P. 26: “In order to better explain the recommendations we decided to show the results in groups in the second version. Each category has a header that specifies why the courses were recommended (e.g. "Courses with a professor you seem to like").” Here, recommendations are generated based on behavioral data for that user, i.e. the ratings they have given on courses already taken with a particular professor.

Regarding claim 15, Unelsrød discloses its further limitation, wherein the data indicative of the user interest includes a plurality of user motivations, and the user motivations are weighted differently.
P. 13, sec. 3.4: content weighting each user and each item to be recommending.
Also p. 24, table 4.3: different weighting for “friend weight” and “degree subject weights” (each are motivations for a user enrolling in a particular class).

Regarding claim 16, Unelsrød discloses its further limitation wherein the plurality of user motivations are weighted differently depending on whether the user motivations are explicit or inferred.
P. 24, table 4.3: different weighting for “friend weight” and “degree subject weights” (each are motivations for a user enrolling in a particular class). The Examiner notes that friend relationships are explicit, as described at p. 10, first paragraph (discussing obtaining social graphs from Facebook accounts). Additionally, the Examiner notes that affiliations between a particular class and a particular degree program are typically inferred (estimated) based on data from all users, although they may be manually corrected as well. (See discussion at p. 10.)

Regarding claim 17, Unelsrød discloses its further limitation wherein the at least one course recommendation is identified based on information received about at least one course.
P. 12, sec. 3.3: Collaborative filtering. Collaborative Filtering (CF) is one of the most widely used techniques in recommender systems [Resnick et al., 1994; Shardanand and Maes, 1995]. CF works by constructing a database of connections between items and users. When a user requests a recommendation, the system looks up items that other users with similar preferences have expressed a preference for. What constitutes a similar user will depend on the system and the amount of data available. Typical parameters used to find similar users are rating history, purchase history or more implicit factors like links they have clicked on.Also p. 26: “In order to better explain the recommendations we decided to show the results in groups in the second version. Each category has a header that specifies why the courses were recommended (e.g. "Courses with a professor you seem to like"). The categories are sorted by how well people liked the results from that category during the evaluation.”

Regarding claim 18, Unelsrød discloses its further limitation wherein the information received about the at least one course includes information manually associated with the at least one course.
P. 10: “The Classmate team therefore decided to rely only on crowd-sourcing, since it is more likely to give a broad and up-to-date view of the degree structures for the most relevant degree programs. Classmate uses the data they get from each user`s course history to estimate which courses are obligatory, elective and taken for other reasons by students at a given degree program. The users can also manually edit the courses related to a degree program, so if the algorithm gets it wrong the hope is that a user will spot the mistake and correct it.” (Emphasis added.)

Regarding claim 19, Unelsrød discloses its further limitation wherein the information manually associated with the at least one course includes at least one of a title and meta-data.
P. 10: The Classmate team therefore decided to rely only on crowd-sourcing, since it is more likely to give a broad and up-to-date view of the degree structures for the most relevant degree programs. Classmate uses the data they get from each user`s course history to estimate which courses are obligatory, elective and taken for other reasons by students at a given degree program. The users can also manually edit the courses related to a degree program, so if the algorithm gets it wrong the hope is that a user will spot the mistake and correct it.The Examiner interprets ‘meta-data’ as encompassing the affiliation of a particular course with a degree program.

Regarding claim 20, Unelsrød discloses its further limitation wherein the information received about the at least one course includes information automatically determined about the at least one course by analyzing data associated with the at least one course.
P. 12, sec. 3.3: Collaborative filtering. E.g. see eqn. 3.1 and accompanying description.Also, p. 13, sec. 3.4: content based filtering. E.g. see eqn. 3.3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Unelsrød (primary reference) (Unelsrød, Hans Fredrik. Design and Evaluation of a Recommender System for Course Selection. MS thesis. Institutt for datateknikk og informasjonsvitenskap, 2011. 56 pages.)
Klein (US 2015/0365447 A1).
Richard (US 6,149,438).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Unelsrød and Richard.
Regarding claim 3, Richard discloses its further limitation which Unelsrød does not seem to disclose explicitly comprising enrolling the user in a course based on the input received in association with the course recommendation.
Col. 2, lines 38-42: “The network computer aided training system also incorporates a course management system, which also is distributed over the network. It is operable to manage course enrollment and to monitor student performance at the servers and to transfer information concerning course enrollment from the servers to the repository at the main computer.”
At the time of filing, it would have been obvious to a person of ordinary skill to combine the course recommendation system disclosed by Unelsrød with the enrollment management system. This would allow students to manage their own course enrollment without the need for assistance from a school administrator. This would reduce time for the student and administrator time for the school. Both disclosures pertain to managing academic course selection and enrollment. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Unelsrød and Klein.
Regarding claim 4, Unelsrød discloses its further limitation wherein, if the input is a decision to ignore a particular course, then removing that particular course from the display and updating the at least one course recommendation displayed to the user.
[0039] “Hide rate is the number of users who hide a content item from the user's newsfeed.”
At the time of filing, it would have been obvious to a person of ordinary skill to combine the technique described by Klein for hiding suggestions with the recommender system of Unelsrød because this would allow the user to focus more attention on suggestions they like, (or at least suggestions they may like) rather than on suggestions they do not like. Both disclosures pertain to recommender systems.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Unelsrød.
Regarding claim 6, Unelsrød discloses its further limitation wherein the course recommendation includes identifying a course for that user to avoid enrolling in.
P. 19, sec. 3.9: “In [Cesar Vivalardi, 2009] the authors construct a course recommender system using data mining techniques. This paper focused on classifying courses into "likely to succeed" or "not likely to succeed", denoting whether or not the student is likely to get a good grade in the course based on his grade history in similar courses.”
Although the feature outlined above is disclosed in the Unelsrød disclosure, it does not appear to be a part of the Unelsrød system. Rather, it is a description of a technique developed by another author (Cesar Vivalardi). Nevertheless, at the time of filing, it would have been obvious to a person of ordinary skill to combine Vivalardi’s technique for providing negative recommendations as well as positive recommendations because this may give the user into insight about features of particular classes that make it a poor match for the preferences previously exhibited by the student.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Chughtai discloses, inter alia, a recommender system which uses a framework for obtaining a formalized goal. (See especially p. 5 et seq., sec. 5: Goal-based hybrid filtering.) (Chughtai, Muhammad Waseem et al., "E-learning recommender systems based on goal-based hybrid filtering". International Journal of Distributed Sensor Networks. Volume 2014, Article ID 912130, 18 pages.)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124